1 N.Y.2d 793 (1956)
In the Matter of the Board of Education of Union Free School District No. 1 of the Towns of Bethlehem, Coeymans and New Scotland, Albany County, et al., Appellants,
v.
Lewis A. Wilson, as Commissioner of Education of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued April 23, 1956.
Decided May 24, 1956.
Andrew Wright Lent for appellants.
Charles A. Brind, Jr., John P. Jehu, Elizabeth M. Eastman and George B. Farrington for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed; no opinion.